Citation Nr: 0600148	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  He died in June 2000.  The appellant is the surviving 
spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Initially, the RO denied 
service connection for the cause of the veteran's death in a 
September 2001 rating decision, when additional private 
treatment records were received the following month, the RO 
on its own initiative reviewed the appellant's claim and 
confirmed its previous denial in an August 2002, to which the 
appellant submitted a notice of disagreement.

In November 2003, the appellant failed to appear for a 
scheduled hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  The appellant has neither 
given good cause for failure to appear nor asked that the 
hearing be rescheduled; therefore, the hearing request is 
deemed withdrawn.  38 C.F.R. 
§ 20.704 (2005).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran died on June [redacted], 2000.  The immediate cause of 
death was listed as bone cancer with metasis.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to herbicides, or shows that the veteran's 
bone cancer was manifested within one year of service 
discharge.


CONCLUSION OF LAW

A service-connected disability(ies) neither caused nor 
contributed substantially or materially to the cause of the 
veteran's death, to include on a presumptive basis due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.300, 
3.303, 3.309, 3.312, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  The Board finds 
that any defect with respect to the VCAA notice requirements 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.  The appellant was afforded 
the opportunity to provide lay or medical evidence, which 
might support her claim.  In November 2003, she failed to 
appear for a scheduled Travel Board hearing.  In a March 2001 
VCAA letter, the AOJ informed the appellant of information 
that the appellant needed to provide in support of her claim, 
asked the appellant to furnish the names and addresses of 
health care providers who had treated the veteran before his 
demise and to sign authorizations for release of such 
information.  In letters dated November 2001, and April, June 
and November 2001, the AOJ informed the appellant that VA was 
seeking more information from Dr. B. G. Y., a private 
physician, or asked the appellant for more information and 
told her that she could submit any additional evidence she 
wanted considered in making a decision.  In a September 2001 
rating decision, the AOJ informed the appellant of what 
evidence was needed for presumptive service connection due to 
exposure to Agent Orange (herbicides).  These documents, 
along with, the veteran's service medical records, post-
service medical records, and private physicians' statements, 
have been associated with the record.  Lay statements from 
the appellant and her representative also have been 
associated with the file.  Responses received from Drs. R. R. 
and R. C. B. indicated that they had no records for the 
veteran.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  The claim was readjudicated in an April 2003 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) issued in November 2004.  Given the 
foregoing, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cancer, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran served on active duty for 2 years; which included 
duty in the Republic of Vietnam from April 2, 1975 to May 2, 
1975.  However, in this case, the appellant has not presented 
competent medical evidence that the veteran was diagnosed 
with a disease or disorder associated with exposure to 
herbicides that caused or contributed to his demise.  Even so 
the appellant claims that her husband's bone cancer (and 
ultimately his death) was due to his exposure to herbicides 
in service.  There is no record of complaints of, or 
treatment for, or symptomatology consistent with any of the 
presumptive diseases due to exposure to herbicides during or 
after his active service.

The veteran died on June [redacted], 2000.  The appellant was married 
to the veteran at the time of his death.  At the time of the 
veteran's death, he was not service connected for any 
disability.  As indicated previously, the veteran's 
certificate of death shows that he died from bone cancer with 
metasis.  No autopsy was performed.

Thus, service medical records are negative for any evidence 
of cancer, and there is no post-service medical evidence of 
bone cancer until May 31, 2000.  Moreover, there is no 
medical opinion on file concerning the cause of death, which 
indicates that the veteran's bone cancer was due to service.  
His terminal Humboldt General Hospital report shows that, on 
June [redacted], 2000, the veteran, who had recently been diagnosed 
with bone cancer in his lumbar spine, was brought into the 
emergency room pulseless and apneic.  He was "intubated and 
ACLS protocol" was followed.  Later, the veteran was found 
with pulseless electrical activity and resuscitation efforts 
were then discontinued.  A magnetic resonance imaging (MRI) 
study, performed at the Jackson-Madison County General 
Hospital on May 31, 2000, revealed evidence of widespread 
metastatic disease involving the lower thoracic, lumbar, and 
upper sacral potions of the spine with minimal pathologic 
endplate compression deformities.  None of the post-service 
medical records reflect a diagnosis of soft tissue sarcoma.

There are no medical opinions showing a nexus between the 
veteran's bone cancer and service, except for Dr. B. G. Y.'s 
three conclusory opinions that the veteran's bone cancer was 
secondary to soft tissue sarcoma.  The Board acknowledges 
that some forms of soft tissue sarcoma may be service-
connected on a presumptive basis due to exposure to 
herbicides.  As noted above, bone cancer has not been found 
to be related to herbicide exposure.  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has found that the Board 
may consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Every medical opinion must be within 
the scope of expertise of the medical professional who 
proffered it.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Here, there are no clinical records showing that the veteran 
suffered from soft tissue sarcoma.  Until the last day of May 
2000, there was nothing in the medical records showing that 
the veteran had cancer and no pathology studies were done.  
He died three days later.  Moreover, the record does not 
reveal where the veteran's bone cancer originated.  There is 
no indication in the record that Dr. B. G. Y. is qualified to 
state that the veteran suffered from soft tissue sarcoma, 
particularly in light of the fact that no pathology studies 
were done to confirm the presence of any type of sarcoma.  
Dr. B. G. Y. had, on multiple occasions in 2000, only 
diagnosed the veteran with low back pain.  Here, the RO has 
repeatedly requested that Dr. B. G. Y. provide supporting 
clinical data or other rationale to support her conclusion 
that the veteran had soft tissue sarcoma, which led to the 
veteran's bone cancer, but to no avail.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty for medical nexus evidence.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, the MRI 
only showed soft tissue components but the Board cannot make 
the leap to sarcoma.

In essence, there is no evidence of cancer in service, or 
within one year of service discharge as he was not diagnosed 
with it until many years after.  There is no competent 
medical diagnosis of soft tissue sarcoma.  Although there is 
credible evidence showing that the veteran served in Vietnam 
and was a Vietnam era veteran, there is no competent medical 
evidence linking the veteran's fatal condition to his period 
of service (to include on a presumptive basis due to exposure 
to herbicides) or otherwise relating the veteran's death to 
his period of service.  This is particularly so here, where 
bone cancer has specifically been rejected as being due to 
exposure to herbicides and there is no clinical evidence of 
sarcoma.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements, along with others 
made by her representative, who have asserted that the 
veteran's exposure to herbicides caused or contributed to his 
death.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's service and his service-connected 
disability and his death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


